DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 17, 24 and 32.
Amended: 1, 3, 17, 19, 24 and 32.
Cancelled: 2, 12, 18 and 25.
New: 35-37. 
Pending: 1, 3-11, 13-17, 19-24 and 26-37.
Objections to drawings withdrawn as applicant has taken appropriate actions.
IDS
Applicant’s IDS(s) submitted on 06/16/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
Response to Arguments
Applicant's arguments with respect to claim(s) 1, 3-11, 13-17, 19-24 and 26-37 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection presented in this Office action, necessitated by the applicant's amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, 13-17, 19-24, 26-28 and 32-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HIRAISHI (US 20190294368 A1).

Re: Independent Claim 1 (Currently Amended), as best as can be understood HIRAISHI discloses a device (HIRAISHI Fig. 1), comprising: 
one or more memory cells (HIRAISHI Fig. 1, 3: Memory Cell Array 130 containing MT1-48) of a cut of a memory array (HIRAISHI Fig. 1, 3: One of the blocks B1 to Bn and FB), which, in operation, store information indicative of reliability-types of regions of a memory array (HIRAISHI Fig. 1: ROM fuse block FB and ¶ [0037] disclose storing flag information for operations/processes); and 
(HIRAISHI Fig. 1: Control Unit 122), wherein the memory management circuitry, in operation, responds to a request to allocate memory in the memory array (HIRAISHI Fig. 1: Control Unit 122 and ¶ [0045]) to a process (HIRAISHI Figs. 6-8) by: 
determining a request type associated with the request to allocate memory (HIRAISHI Figs. 6-8); and 
allocating memory in the memory array to the process based on the request type associated with the request to allocate memory and the stored information indicative of reliability-types of regions of the memory array (HIRAISHI Fig. 6 discloses allocation of each block based upon reliability constraints).

Re: Claim 3 (Currently Amended), HIRAISHI disclose(s) all the limitations of claim 1 on which this claim depends. HIRAISHI further discloses:
wherein the stored information includes each fuse is information associated with a-respective region regions of the memory array (HIRAISHI Fig. 1 and ¶ [0037] “The ROM fuse block FB holds a plurality of items of flag information respectively for the blocks B1 to Bn. The flag information is setting information on writing of data to the memory cell array 103 and reading of data written to the memory cell array 130, and may be binary information or multi-valued information.”).

Re: Claim 4 (Original), HIRAISHI disclose(s) all the limitations of claim 1 on which this claim depends. HIRAISHI further discloses:
wherein the one or more cells, in operation, store the information indicative of reliability-types of regions of the memory array as a memory map (HIRAISHI Fig. 1 and ¶ [0037] “The ROM fuse block FB may be divided into the number of blocks (n) and may be provided respectively for the blocks B1 to Bn. The ROM fuse block FB holds a plurality of items of flag information respectively for the blocks B1 to Bn. ”).

Re: Claim 5 (Original), HIRAISHI disclose(s) all the limitations of claim 1 on which this claim depends. HIRAISHI further discloses:
wherein the determining a request type comprises determining a type of process associated with the request (HIRAISHI Figs. 6-8).

Re: Claim 6 (Original), HIRAISHI disclose(s) all the limitations of claim 5 on which this claim depends. HIRAISHI further discloses:
wherein the memory array is a shared memory array and the memory management circuitry, in operation: responds to a request received from a host system process by allocating from one or more regions of the memory array which the stored reliability information indicates has a first reliability-type (HIRAISHI Figs. 6-8 and ¶ [0057]).

Re: Claim 7 (Original), HIRAISHI disclose(s) all the limitations of claim 6 on which this claim depends. HIRAISHI further discloses:
wherein the memory management circuitry, in operation: responds to a request received from an application process by allocating from one or more regions of the memory array which the stored reliability information indicates has the first reliability-type or a second reliability type, the second reliability type indicating the region is less-reliable than a region having the first reliability-type (HIRAISHI Figs. 1, 6-8 and ¶¶ [0057], [0236]).

Re: Claim 8 (Original), HIRAISHI disclose(s) all the limitations of claim 6 on which this claim depends. HIRAISHI further discloses:
wherein the memory management circuitry, in operation: responds to a request received from an artificial neural network (ANN) control process by allocating from one or more regions of the memory array which the stored reliability information indicates has the first reliability-type; and responds to a request from an ANN process to allocate memory to a memory buffer to store kernel data, intermediate partial sums, or feature data by allocating from one or more regions of the memory array which the stored reliability information indicates has the first reliability-type or a second reliability type, the second reliability type indicating the region is less-reliable than a region having the first reliability-type (HIRAISHI Figs. 1, 6-8 and ¶¶ [0057], [0236]).

Re: Claim 9 (Original), HIRAISHI disclose(s) all the limitations of claim 1 on which this claim depends. HIRAISHI further discloses:
wherein the stored information indicative of reliability-types of regions of the memory array indicates one of a plurality of reliability levels associated with regions of the memory array (HIRAISHI Fig. 1 and ¶ [0236]). 

Re: Claim 10 (Original), HIRAISHI disclose(s) all the limitations of claim 1 on which this claim depends. HIRAISHI further discloses:
wherein the memory array is organized into rows and columns of memory cells, and a region is a row of the memory array (HIRAISHI Fig. 3).  

Re: Claim 13 (Original), HIRAISHI disclose(s) all the limitations of claim 1 on which this claim depends. HIRAISHI further discloses:
(HIRAISHI Fig. 1 and ¶ [0022] “…a NAND flash…”).  

Re: Claim 14 (Original), HIRAISHI disclose(s) all the limitations of claim 1 on which this claim depends. HIRAISHI further discloses:
wherein the memory array comprises an array of non-volatile memory cells (HIRAISHI Fig. 1 and ¶ [0022] “…a NAND flash…”).

Re: Claim 15 (Original), HIRAISHI disclose(s) all the limitations of claim 14 on which this claim depends. HIRAISHI further discloses:
wherein the array of non-volatile memory cells comprise one or more of: SRAM memory cells; ReRAM memory cells; and FRAM memory cells (HIRAISHI Fig. 1 and ¶ [0022] “…a resistive random access memory (ReRAM) or a ferroelectric random access memory (FeRAM)…”).
  
Re: Claim 16 (Original), HIRAISHI disclose(s) all the limitations of claim 14 on which this claim depends. HIRAISHI further discloses:
wherein the array of non-volatile memory cells comprises one or more multilevel ReRAM memory cells (HIRAISHI Fig. 1 and ¶ [0022] “…a resistive random access memory (ReRAM)…”).

Re: Independent Claim 17 (Currently Amended), as best as can be understood HIRAISHI discloses a system (HIRAISHI Fig. 1), comprising: 
a memory array (HIRAISHI Fig. 1: Memory Cell Array 130); and 
30memory management circuitry coupled to the memory array (HIRAISHI Fig. 1: Control Unit 122), wherein the memory management circuitry, in operation, responds to a request to allocate memory in (HIRAISHI Fig. 1: Control Unit 122 and ¶ [0045]) to a process of a plurality of processes (HIRAISHI Figs. 6-8) by: 
determining a request type associated with the request to allocate memory (HIRAISHI Figs. 6-8); and 
allocating memory in the memory array to the process based on the request type associated with the request to allocate memory and stored information indicative of reliability-types of regions of the memory array (HIRAISHI Fig. 6 discloses allocation of each block based upon reliability constraints), wherein the stored information indicative of reliability-types of regions of the memory array is stored in a cut of the memory array (HIRAISHI Fig. 1 and ¶ [0037] disclose ROM fuse block FB stores flag information setting for operations/processes).
 
Re: Claim 19 (Currently Amended), HIRAISHI disclose(s) all the limitations of claim 18 on which this claim depends. HIRAISHI further discloses:
 wherein the stored information includes information each fuse is associated with a-respective region regions of the memory array (HIRAISHI Fig. 1 and ¶ [0037] “The ROM fuse block FB holds a plurality of items of flag information respectively for the blocks B1 to Bn. The flag information is setting information on writing of data to the memory cell array 103 and reading of data written to the memory cell array 130, and may be binary information or multi-valued information.).

Re: Claim 20 (Original), HIRAISHI disclose(s) all the limitations of claim 17 on which this claim depends. HIRAISHI further discloses:
wherein the determining a request type comprises determining a type of process associated with the request (HIRAISHI Figs. 6-8).

Re: Claim 21 (Original), HIRAISHI disclose(s) all the limitations of claim 20 on which this claim depends. HIRAISHI further discloses:
comprising one or more processing cores executing the plurality of processes, wherein the memory management circuitry, in operation: responds to a request received from a host system process of the plurality of processes by allocating from one or more regions of the memory array which the stored reliability information indicates has a first reliability-type (HIRAISHI Figs. 6-8 and ¶ [0057]).

Re: Claim 22 (Original), HIRAISHI disclose(s) all the limitations of claim 21 on which this claim depends. HIRAISHI further discloses:
wherein the memory management circuitry, in operation: responds to a request received from an artificial neural network (ANN) control process by allocating from one or more regions of the memory array which the stored reliability information indicates has the first reliability-type; and responds to a request from an ANN process to allocate memory to a memory buffer to store kernel data, intermediate partial sums, or feature data by allocating from one or more regions of the memory array which the stored reliability information indicates has the first reliability-type or a second reliability type, the second reliability type indicating the region is less-reliable than a region having the first reliability-type (HIRAISHI Figs. 1, 6-8 and ¶¶ [0057], [0236]).

Re: Claim 23 (Original), HIRAISHI disclose(s) all the limitations of claim 17 on which this claim depends. HIRAISHI further discloses:
wherein the stored information indicative of reliability-types of regions of the memory array indicates one of a plurality of reliability levels associated with regions of the memory array (HIRAISHI Fig. 1 and ¶ [0236]).

Re: Independent Claim 24 (Currently Amended), as best as can be understood HIRAISHI discloses a method (HIRAISHI ¶ [0023]), comprising: 
storing information indicative of reliability-types of regions of a memory array (HIRAISHI Fig. 1: ROM fuse block stores and ¶ [0037]), in a cut of the memory array (HIRAISHI Fig. 1, 3: One of the blocks B1 to Bn and FB); and 
responding to a request to allocate memory in the memory array (HIRAISHI Fig. 1: Control Unit 122 and ¶ [0045]) to a process of a plurality of processes (HIRAISHI Figs. 6-8) by: 
determining a request type associated with the request to allocate memory in the memory array (HIRAISHI Figs. 6-8); and 
allocating memory in the memory array to the process based on the request type associated with the request to allocate memory in the memory array and the stored information indicative of reliability-types of regions of the memory array (HIRAISHI Fig. 6 discloses allocation of each block based upon reliability constraints).

Re: Claim 26 (Original), HIRAISHI disclose(s) all the limitations of claim 24 on which this claim depends. HIRAISHI further discloses:
wherein the determining a request type comprises determining a type of process associated with the request (HIRAISHI Figs. 6-8).

Re: Claim 27 (Original), HIRAISHI disclose(s) all the limitations of claim 26 on which this claim depends. HIRAISHI further discloses:
comprising: responding to a request received from a host system process of the plurality of processes by allocating from one or more regions of the memory array which the stored reliability (HIRAISHI Figs. 6-8 and ¶ [0057]).

Re: Claim 28 (Original), HIRAISHI disclose(s) all the limitations of claim 27 on which this claim depends. HIRAISHI further discloses:
comprising: responding to a request received from an artificial neural network (ANN) control process by allocating from one or more regions of the memory array which the stored reliability information indicates has the first reliability-type; and responding to a request from an ANN process to allocate memory to a memory buffer to store kernel data, intermediate partial sums, or feature data by allocating from one or more regions of the memory array which the stored reliability information indicates has the first reliability-type or a second reliability type, the second reliability type indicating the region is less-reliable than a region having the first reliability-type (HIRAISHI Figs. 1, 6-8 and ¶¶ [0057], [0236]).

Re: Independent Claim 32 (Currently Amended), as best as can be understood HIRAISHI discloses a non-transitory computer-readable medium having contents (HIRAISHI ¶¶ [0028]-[0029]]) which cause memory management circuitry to respond to a request to allocate memory in a memory array (HIRAISHI Fig. 1: Control Unit 122 and ¶ [0045]) to a process of a plurality of processes (HIRAISHI Figs. 6-8) by: 
determining a request type associated with the request to allocate memory in the memory array (HIRAISHI Figs. 6-8); and 
allocating memory in the memory array to the process based on the request type associated with the request to allocate memory in the memory array and stored information indicative of reliability-types of regions of the memory array (HIRAISHI Fig. 6 discloses allocation of each block based upon reliability constraints), wherein the stored information indicative of reliability-types of regions of the memory array is stored in a cut of the memory array (HIRAISHI Fig. 1 and ¶ [0037] disclose ROM fuse block FB stores flag information setting for operations/processes).

Re: Claim 33 (Original), HIRAISHI disclose(s) all the limitations of claim 32 on which this claim depends. HIRAISHI further discloses:
wherein the contents comprising instructions executed by the memory management circuitry (HIRAISHI Fig. 1: Control Unit 122 and ¶ [0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 29-31 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HIRAISHI in view of HWANG (US 20070033449 A1).

Re: Claim 11 (Original), HIRAISHI discloses all the limitations of claim 1 on which this claim depends. HIRAISHI is silent regarding:
comprising built-in-self-test circuitry, which, in operation, periodically: tests the memory array; and updates the stored information indicative of the reliability of regions of the memory array based on results of the testing.
HWANG discloses:
comprising built-in-self-test circuitry, which, in operation, periodically: tests the memory array; (HWANG ¶[0016]- [0017] disclose a controller 50 that regulates error correction at power-up, hence construed to be a built-in-test circuit, and testing memory at wafer level to identify memory regions with bit errors and store that information in a fuse area).
HIRAISHI and HWANG disclose memory storage systems. HWANG in particular disclose testing memory device at wafer level and storing defect information in fuse area. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to add the on-die error correction circuit and wafer level testing method of HWANG to the memory storage devices taught by HIRAISHI by modifying the controller for the purpose of additional needs of repairing progressive defects or further trimming of internal voltage levels. The simple modification for the fuse data provides the benefits of repairing defects, similar to a fuse cutting operation (see e.g., HWANG ¶¶ [0016]-[0017]).

Re: Claim 29 (Original), HIRAISHI discloses all the limitations of claim 24 on which this claim depends. HIRAISHI is silent regarding:
comprising: testing the memory array; and generating the stored information indicative of reliability-types of regions of the memory array based on results of the testing.
HWANG discloses:
comprising: testing the memory array; and generating the stored information indicative of reliability-types of regions of the memory array based on results of the testing (HWANG discloses testing memory at wafer level to identify memory regions with bit errors and store that information in a fuse area).
HIRAISHI and HWANG disclose memory storage systems. HWANG in particular disclose testing memory device at wafer level and storing defect information in fuse area. It would have been obvious to HWANG to the memory storage devices taught by HIRAISHI for the purpose of additional needs of repairing progressive defects or further trimming of internal voltage levels. The simple modification for the fuse data provides the benefits of repairing defects, similar to a fuse cutting operation (see e.g., HWANG ¶ [0017]).

Re: Claim 30 (Original), HIRAISHI and HWANG discloses all the limitations of claim 29 on which this claim depends. They further discloses:
wherein the testing is performed at a wafer level (HWANG discloses testing memory at wafer level).  
Re: Claim 31 (Original), HIRAISHI and HWANG discloses all the limitations of claim 29 on which this claim depends. They further discloses:
comprising: retesting the memory array; and updating the stored information indicative of reliability-types of regions of the memory array based on results of the retesting (HWANG discloses testing memory at wafer level to identify memory regions with bit errors and store that information in a fuse area).

Claim(s) 34-37 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HIRAISHI.

Re: Claim 34 (Original), HIRAISHI discloses all the limitations of claim 32 on which this claim depends. HIRAISHI is silent regarding:
wherein the plurality of processes include host system processes and artificial neural network processes.
However, HIRAISHI discloses executing computer process and neural network processes are 
wherein the plurality of processes include host system processes and artificial neural network processes (HIRAISHI Figs. 1 and 6-8: Control Unit 122 and ¶¶ [0026]-[0028]-[0029], [0032], [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the system disclosed by HIRAISHI is capable of running a neural network process as it is being construed to be a computer process based on what is being claimed.

Re: Claims 35-37 (New), HIRAISHI discloses all the limitations of claim 1 on which this claim depends. HIRAISHI is silent regarding:
wherein the stored information indicative of reliability-types of regions of the memory array includes information indicative of a reliability of a region of the memory array associated with an operational voltage level.
However, in various embodiments HIRAISHI discloses operational voltages based on flag information (HIRAISHI Fig. 1 and ¶¶ [0048], [0060]-[0061] and [0157] disclose program and threshold voltage as an operational voltage based on first and second flag information, i.e. for reliable operation using the correct program/threshold voltage based on flag data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the system disclosed by HIRAISHI is capable of using operational voltages indicated by various flags in some of the embodiments for proper/reliable operation of the device (HIRAISHI Fig. 1 and ¶¶ [0048], [0060]-[0061] and [0157]).

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov